                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Marlone Jermaine Jones,                Case No. 19-31539-beh

                           Debtor.              Chapter 13


                     ORDER STRIKING AMENDED PETITION


         “A joint case under a chapter of this title is commenced by the filing with
the bankruptcy court of a single petition under such chapter by an individual
that may be a debtor under such chapter and such individual’s spouse.” 11
U.S.C. § 302 (a). That is not what happened here. Here, debtors tried to
achieve a joint case by filing an “amended petition,” which added the debtor’s
spouse eleven days after debtor filed his initial petition. This effort to create a
joint case by amendment would effect an unmanageable time warp, something
the Bankruptcy Code precludes.
         The debtor, Marlone Jermaine Jones, filed his Chapter 13 petition on
December 12, 2019, with the assistance of counsel. His petition did not
identify a spouse. On the same date, he filed a certificate of credit counseling,
which noted that Mr. Jones took the required course on December 10, 2019.
ECF Doc. No. 3. On December 15, the Bankruptcy Noticing Center mailed the
notice of the meeting of creditors for Mr. Jones’s case, setting January 23 at
8:30 a.m. as the meeting date. ECF Doc. Nos. 5 and 8. Additionally, the BNC
mailed an order for possible dismissal of Mr. Jones’s case, because he had not
filed his bankruptcy schedules and plan. ECF Doc. Nos. 7 and 9.
         On December 23, Mr. Jones filed what his counsel labeled an “amended
petition,” naming Stephanie Letreal Brazil as the joint debtor spouse. ECF
Doc. No. 10. The amended petition did not include an address for Ms. Brazil.
Counsel filed a certificate of credit counseling for Ms. Brazil, noting that she
took the course on October 11, 2019. ECF Doc. No. 11. Also on December 23,



              Case 19-31539-beh      Doc 20   Filed 12/30/19   Page 1 of 3
Jones and Brazil filed a joint Chapter 13 plan. ECF Doc. No. 14. Jones and
Brazil also filed joint schedules, statement of financial affairs, and other
required bankruptcy forms, such that the bankruptcy clerk made a private
docket entry noting that the deficiency order issued in Mr. Jones’s case was
satisfied. On December 26, counsel filed a “Notice of Filing Spouse” including
Ms. Brazil’s address to be the same as that listed for Mr. Jones. ECF Doc. No.
18.
      Though Federal Rule of Bankruptcy Procedure 1009(a) allows a debtor to
amend his or her petition “as a matter of course at any time before the case is
closed,” in reviewing this particular amendment, the Court finds it necessary to
issue an order. 11 U.S.C. § 105(a) (“The court may issue any order. . . that is
necessary or appropriate to carry out the provisions of this title.”); see also In re
Daly, No. 07-22628-13, 2008 WL 276538, at *1 (Bankr. D. Kan. Jan. 30, 2008)
(addressing, sua sponte, whether a debtor may amend her original petition to
add her husband as a joint debtor).
      As noted above, joint cases are to be commenced by the filing of a single
petition by an individual and that person’s spouse. 11 U.S.C. § 302(a).
Thereafter, the court is to determine the extent to which the estates are to be
consolidated. 11 U.S.C. § 302(b). That is because joint cases are the joint
administration of the estates of two separate, though married, debtors. The
long-standing rule of bankruptcy procedure, Fed. R. Bankr. P. 1009(a), which
permits a general right to amend a voluntary petition, is directed at
administrative matters for the estate, and does not trump the Code’s plain text
prescriptions for filing joint cases. See, e.g., In re Chilson, 525 B.R. 130, 132-
33 (Bankr. D. N.M. 2015) (describing administrative and rights-determinative
problems that would result from adding a second debtor after the initial
petition date). Among the courts that view Rule 1009 as not so elastic as to
overcome the text of section 302(a) are In re Olson, 253 B.R. 73, 75 (9th Cir.
B.A.P. 2000), and the cases cited therein. The Olson court recognized that
debtors like Jones and Brazil are not wholly without options, explaining: “there




            Case 19-31539-beh     Doc 20   Filed 12/30/19    Page 2 of 3
is a straightforward procedure for permitting belated bankruptcy relief to a
non-filing spouse. That individual is free to commence a voluntary case and
then seek joint administration of the two related cases involving husband and
wife as provided by Federal Rule of Bankruptcy Procedure 1015(b)(1).” Id.
      Accordingly, the amended petition is stricken, as are the plan, schedules
and summary documents bearing Ms. Brazil’s name. Mr. Jones will have 14
days from the date of this order to file his individual Chapter 13 Plan,
schedules, and other required documentation in advance of his January 23
meeting of creditors. Ms. Brazil remains free to file her own petition and
subsequently seek joint administration with the instant case.
      IT IS HEREBY ORDERED: that ECF Doc. Nos. 10, 11, 12, 13, 14, and
18 are stricken in this matter.

      IT IS FURTHER ORDERED: that Mr. Jones’s Chapter 13 Plan,
Schedules (A/B−J and Declaration), Summary of Assets and Liabilities,
Statement of Financial Affairs, Form 122C−1 Current Monthly Income, and
Form 122C−2 Calculation of Disposable Income (if applicable) are due no later
than January 13, 2020.

Dated: December 30, 2019




            Case 19-31539-beh     Doc 20   Filed 12/30/19   Page 3 of 3
